BENCH, Associate Presiding Judge
(dissenting):
¶ 39 Defendant Rogers was charged with theft by receiving stolen property. See Utah Code Ann. § 76-6-408 (2003). The elements of this crime are: “(1) the defendant received, retained, or disposed of the property of another, (2) knowing that the property had been stolen or believing that it probably had been stolen, (3) with the purpose to deprive the owner thereof.” State v. Hill, 727 P.2d 221, 223 (Utah 1986). My colleagues do not question that the State, at the initial preliminary hearing, presented sufficient evidence of each of these elements.
¶40 My colleagues do question the sufficiency of the evidence of value, under the mistaken belief that “evidence of the value of the stolen items is a clear and essential element” of the offense for purposes of the preliminary hearing. In support of this proposition, the main opinion cites Utah Code section 76-6-412(l)(a)(i). See Utah Code Ann. § 76-6-412(l)(a)(i) (2003). However, the Utah Supreme Court, construing section 76-6-412(l)(a)(i), has held that this section “does not outline the elements of the crime of theft; it simply categorizes theft for sentencing purposes into various degrees of felonies and misdemeanors.” State v. Branch, 743 P.2d 1187, 1192 (Utah 1987); see also State v. Casias, 772 P.2d 975, 978 (Utah Ct.App.1989). Therefore, evidence of value is not critical at the preliminary hearing stage. At a preliminary hearing, the State has the burden of demonstrating “probable cause to believe that the crime charged has been committed and that the defendant has committed it.” Utah R.Crim. P. 7(i)(2). The State met this burden; thus, Rogers was properly bound over for trial.
¶ 41 Nevertheless, even if evidence of value was necessary at the preliminary hearing, the main opinion’s analysis is flawed in other respects. First, at the initial hearing, even before the case was reopened, the State presented sufficient evidence of the value of the property taken through the victim’s testimony. See State v. Ballenberger, 652 P.2d 927, 931 (Utah 1982) (“ ‘The owner of an article is competent to testify as to its value (quoting State v. Harris, 30 Utah 2d 439, 519 P.2d 247, 248 (1974))). The victim testified that roughly $10,000 in baseball memorabilia was stolen. Furthermore, the victim testified that many of the stolen items were recovered. The recovered property included all, or most, of a collection autographed baseballs valued at $1,350. Many binders, which contained the victim’s extensive collection of baseball cards, were also recovered, although some of the most valuable cards were missing. The memorabilia was recovered from a vehicle driven by one of Rogers’s friends and from the friend’s residence. Rogers admitted to having possession of the memorabilia, claiming to have found it by a dumpster. Thus, it is reasonable to infer from this evidence that Rogers received close to $10,000 in stolen property. This evidence was clearly sufficient to establish a “reasonable belief’ that Rogers was in possession of stolen property that exceeded a value of $5,000. State v. Clark, 2001 UT 9,¶ 16, 20 P.3d 300.
¶ 42 Second, “[i]t is well-established that the granting of a continuance is discretionary with the trial judge. Absent a clear abuse of that discretion, the decision will not be reversed by this ■ [cjourt.” State v. Williams, 712 P.2d 220, 222 (Utah 1985). Here, in an abundance of caution, the trial judge allowed a continuance so the State could present more precise evidence of valuation, which ultimately came in. Reviewing the court’s decision to grant the continuance under the proper “clear abuse of discretion” standard, we should affirm.
¶ 43 Third, I do not believe State v. Brickey, 714 P.2d 644 (Utah 1986), has any application to this case. By its own terms, Brick-ey applies only where there is a dismissal for insufficient evidence. Nevertheless, even if the Brickey line of cases could be stretched to cover a continuance, any deficiency in the evidence of value at the first hearing should be considered, at most, “an innocent miscalculation of the quantum of evidence required for a bindover.” State v. Morgan, 2001 UT 87,¶ 15, 34 P.3d 767; see also State v. Atencio, 2004 UT App 93,¶¶ 15,17, 89 P.3d 191.
¶ 44 For all of the foregoing reasons, I respectfully dissent.